Title: From John Adams to Matthew Ridley, 8 October 1782
From: Adams, John
To: Ridley, Matthew



The Hague Oct. 8. 1782
Sir

I recd your favor of 29 Ult, with its Inclosure, last night. Great News indeed. Inclosed is an answer. This Day at Noon, I Am to meet the Lords the Deputies of their High Mightinesses, to Sign the Treaty. It has been delayed Sometime, in order to have the Silver Boxes for the Seals made with Suitable Elegance and Dignity for the Taste of these magnificent Republicans, too much of the Dignity of this Country consists you know in Silver and Gold and Diamonds. As there will be five or Six of these Boxes, I hope Congress will coin them Up to carry on the War.
